Title: To Benjamin Franklin from ——— Martin, 14 July 1778
From: Martin, ——
To: Franklin, Benjamin


Monseigneur,
Dunkerque ce 14. juillet 1778.
Permetez que je m’adresse a Votre Grandeur, pour La suplier de me tirer d’inquietude sur le sort de mon fils ainé qui a l’honneur d’etre connu de Votre Excellence sous le nom de L’estarjette qu’il a pris d’un fief; il est parti de Nantes le 12. du mois de Mars dernier a bord du navire nommé La Duchesse de Choiseul appartenant a M. de Montieu; depuis son depart ayant fait rencontre le 20. avril d’un batiment venant de St. Domingue a la Latitude et Longitude ci après noté, il m’a ecrit le dit jour qu’il se portoit bien ainsi que tout l’equipage, plein de bonne volonté et en etat de preter le côté a l’enemi s’il le trouvoit a l’atterage. Comme il n’etoit pour lors qu’a 200 et quelques lieux [lieues] de charles-town, ou il pouvoit arriver vers la fin d’avril, et que plusieurs nouvelles sont venues de vos colonies du premier au 20. may sans en avoir eu de lui, je crains fort qu’il n’aye eté pris par les anglois roïalistes a L’atterage. Je vous suplie, Monseigneur, au cas que vous ayez connoissance soit de son arrivée soit de sa prise, de vouloir bien me le faire mander, j’espere cette grace pour un pere tendrement attaché à son fils et aimé de toutte sa famille. Je suis avec un profond Respect, Monseigneur, de Votre Excellence Le très humble et très obeissant serviteur
Martintresorier extraordinaire des guerres,Ancien Maire et bourgmaitre de Dunkerque.



  
    a la mer le 20 avril 1778
    
    
  
  
    Latitude
28 degres
10


  Longitude
70.
20



 
Notation: Martin 14 Juillet 1778.
